DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitation in claims 1 and 12:

is not supported by the specification as originally filed.
In Applicant’s specification Paragraph [0043] or [0105] there is support for the newly claimed ratio with respect to the mass ratio of the alkaline mixture to the sample.
The alkaline mixture comprises caustic potash solution (e.g. aqueous solution of potassium hydroxide) and water [Paragraph 0037-0040] and therefore the ratio claimed, as supported by the Specification, refers to a mixture of potassium hydroxide and water. 
For the purposes of examination, the claimed ratio is interpreted, in light of the Specification, as in relation to the alkaline mixture. The alkaline mixture comprises, by mass, between about 10 and about 15 parts water, and about 1 part caustic potash solution, wherein the caustic potash solution is 45% membrane grade [Paragraph 0041]. At these amounts the mass ratio of pure potassium hydroxide to sample is calculated to be about 3:25 to about 2.4:16, equivalent to about 10-13% by weight hydroxide present in the extraction mixture.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US Patent No. 2,992,093) in view of Waters et al. (US Patent No. 6,783,567 B1).

In regard to claim 1, Burdick discloses a process for making a potassium humate powder, the process comprising:
obtaining a sample of a carbonaceous substance comprising humic acid and one or more other substances (e.g. hummus materials such as peats, forest soil, brown coal, lignite, etc.) [Column 2, lines 25-40];
contacting the sample with an amount of an alkaline mixture (e.g. potassium hydroxide), thereby forming an extraction mixture, in a sufficient quantity to maintain the hydroxide in amounts ranging from 1% by weight to about 10% by weight [Column 5, lines 33-35] which overlaps with the claimed ranges when calculated in terms of pure hydroxide [See 112 rejection above], wherein the extraction mixture consists essentially of a sludge component, the sludge component comprising, predominantly, the sample, and an extraction component, the extraction component comprising, predominantly, the alkaline mixture [Column 2, lines 45-60];

separating the sludge component from the extraction component (e.g. settling solids to the bottom and taking supernatant liquor off the extraction unit to an evaporator) [Column 2, lines 63-65]; and
spray drying the extraction component [Column 3, lines 59-60].

The Burdick reference does not disclose the steps whereby elemental sulfur is added to the potassium humate particles.

Waters et al. is directed to a method for soil treatment with a composition comprising micronized humate and elemental sulfur [Column 3, lines 53-59]. Waters describes adding molten sulfur (e.g. elemental sulfur) to a plurality of humate particles (e.g. micronized humate), thereby forming a homogenized mixture (e.g. evenly dispersed) [Column 4, lines 17-22]; and
solidifying at least a portion of the homogenized mixture under conditions wherein the at least a portion of the homogenized mixture is made into a form of a granule [Column 4, lines 19-21];
thereby making a humate sulfur compound granule.
Waters describes the micronized humate as water-soluble humate extracted from a humic acid-containing material using a base such as potassium hydroxide [Column 8, lines 52-55].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a potassium humate sulfur compound granule as described by 

In regard to claim 2, Waters et al. disclose elemental sulfur in the form of a molten sulfur [Column 4, line 18].

In regard to claims 3-5, Waters et al. disclose a composition which contains from 1% to about 40% by weight micronized humate source plus binding agent, with the balance of the material containing elemental sulfur [Column 9, lines 34-40]. These values overlap with the claimed ranges directed to potassium humate powder particles and elemental sulfur weight ratios and percentages and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists [MPEP 2144.05]. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a 

In regard to claim 9, Waters et al. disclose a homogenized mixture further including bentonite clay as a binder [Column 4, lines 17-19]

In regard to claim 10, Waters et al. disclose a mixture comprising a humate component and binder in the range from about 1% to about 40% [Column 9, lines 34-36]. This values overlaps with the claimed range.

Claims 6-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US Patent No. 2,992,093) in view of Waters et al. (US Patent No. 6,783,567 B1) as evidenced by Saint Humic Acid (2017).

In regard to claims 6-8, Waters et al. describes the pastille composition (e.g. potassium humate sulfur granule) as having a pH very close to the native pH of the humate source [Column 8, lines 58-60]. The pH powdered/micronized potassium humate (as described by Burdick) is in the range of 9.0-10.0 [Saint Humic Acid, 2017; Page 1]. This pH value lies inside and/or overlaps with the claimed range(s).

In regard to claim 12, Burdick discloses a process for making a potassium humate powder, the process comprising:
obtaining a sample of a carbonaceous substance comprising humic acid and one or more other substances (e.g. hummus materials such as peats, forest soil, brown coal, lignite, etc.) [Column 2, lines 25-40];

maintaining the sludge component in contact with the extraction component for a period of time (e.g. about two hours) sufficient for the extraction component to become relatively enriched in humic acid (e.g. supernatant liquor) and the sludge component to become relatively depleted of humic acid (e.g. settled solids) [Column 2, lines 60-64];
separating the sludge component from the extraction component (e.g. settling solids to the bottom and taking supernatant liquor off the extraction unit to an evaporator) [Column 2, lines 63-65]; and
spray drying the extraction component to form a black powder [Column 3, lines 59-60].

The Burdick reference does not disclose the steps whereby elemental sulfur is added to the potassium humate particles.

Waters et al. is directed to a method for soil treatment with a composition comprising micronized humate and elemental sulfur [Column 3, lines 53-59]. Waters describes adding molten sulfur (e.g. elemental sulfur) to a plurality of humate particles (e.g. micronized humate), thereby forming a homogenized mixture (e.g. evenly dispersed) [Column 4, lines 17-22], wherein Waters et al. disclose a 
solidifying at least a portion of the homogenized mixture under conditions wherein the at least a portion of the homogenized mixture is made into a form of a granule [Column 4, lines 19-21];
thereby making a humate sulfur compound granule, wherein Waters describes the micronized humate as water-soluble humate extracted from a humic acid-containing material using a base such as potassium hydroxide [Column 8, lines 52-55];
wherein Waters’ pastille composition (e.g. potassium humate sulfur granule) is described as having a pH very close to the native pH of the humate source [Column 8, lines 58-60] and the pH powdered/micronized potassium humate (as described by Burdick and Waters) is in the range of 9.0-10.0 [Saint Humic Acid, 2017; Page 1]; and
wherein the micronized humate-sulfur pastilles of Waters help to keep the phosphorus nutrient soluble to plants by lowering the pH and complexing the phosphorus [Column 9, lines 46-49] and elemental sulfur is converted to thiosulfate by heterotrophic organisms in soil and then oxidized to sulfate [Column 2, lines 44-48]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a potassium humate sulfur compound granule as described by Waters by first utilizing a well-known alkaline extraction technique such as described by Burdick. One of ordinary skill in the art would have been motivated to do so in order to provide the acidifying agent, elemental sulfur to soil when soil pH is too high [Column 4, lines 20-38]. Combination of elemental sulfur with humate allows for controlled release of the sulfur and humate components and the formation of soluble phosphorus and micronutrient complexes when applied to soil with additional fertilizer components. “As the granule imbibes water and the oxidized lignite begins to dissolve, the natural 

In regard to claim 13, Waters et al. describes the pastille composition (e.g. potassium humate sulfur granule) as having a pH very close to the native pH of the humate source [Column 8, lines 58-60]. The pH powdered/micronized potassium humate (as described by Burdick) is in the range of 9.0-10.0 [Saint Humic Acid, 2017; Page 1]. This pH value overlaps with the claimed range.

In regard to claims 14-15, Waters et al. disclose a homogenized mixture further including bentonite clay as a binder [Column 4, lines 17-19]. The mixture comprising a humate component and binder is in the range from about 1% to about 40% [Column 9, lines 34-36]. This values overlaps with the claimed range.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US Patent No. 2,992,093) in view of Waters et al. (US Patent No. 6,783,567 B1) and further in view of IPCO (Sulphur-Bentonite, 2018).

In regard to claims 11 and 16, Waters discloses a step of solidifying comprising forcing the homogenized mixture (e.g. hot slurry) through tubes at a velocity that allows the slurry to drop out as discrete granules and the granules are allowed to solidify by cooling [Column 10, lines 22-25]. The reference does not explicitly disclose pumping through a rotoformer and onto a flat surface for cooling.

    PNG
    media_image1.png
    631
    899
    media_image1.png
    Greyscale
The IPCO reference is directed to the formation of degradable elemental sulfur/bentonite granules [Page 3]. The sulfur bentonite suspension is fed to a Rotoform unit and cooled on a flat steel belt [Pages 9-10]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rotoform system for solidifying and cooling the hot slurry mixture of the Waters reference. One of ordinary skill in the art would have been motivated to do so because of the advantages of the rotoform process:



Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.

Applicants argue the Burdick reference discloses addition of the hydroxide component in a quantity sufficient to maintain approximately a 2% by weight concentration of ammonia in contrast to the claimed mass ratio of potassium hydroxide to sample (about 75:25 to about 84:16). This argument is not persuasive. It is believed the newly added claim limitations are directed to the amount of potassium hydroxide-containing alkaline mixture. Applicant’s specification in Paragraph [0043] or [0105] describes these values with respect to the mass ratio of the alkaline mixture to the sample. The alkaline mixture comprises caustic potash solution (e.g. aqueous solution of potassium hydroxide) and water [Paragraph 

Burdick discloses contacting the sample with an amount of an alkaline mixture (e.g. potassium hydroxide) in a sufficient quantity to maintain the hydroxide in amounts ranging from 1% by weight to about 10% by weight [Column 5, lines 33-35]. For the purposes of examination, the claimed ratio is interpreted, in light of the Specification, as in relation to the alkaline mixture. The alkaline mixture comprises, by mass, between about 10 and about 15 parts water, and about 1 part caustic potash solution, wherein the caustic potash solution is 45% membrane grade [Paragraph 0041]. At these amounts the mass ratio of pure potassium hydroxide to sample is calculated to be about 3:25 to about 2.4:16, equivalent to about 10-13% by weight hydroxide present in the extraction mixture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huey, Lee J., Osumanu H. Ahmed, and Nik MA Majid. "Effects of Extractants on the Yields and Selected Chemical Characteristics of Humic Acids Isolated from Tropical Saprists Peat." American Journal of Applied Sciences 7.7 (2010): 933.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 30, 2021